Per Curiam:

The appellant’s probation was revoked following a hearing. He appeals from that revocation.
Counsel for the appellant has filed a brief under authority of Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), asserting that there are no meritorious grounds for appeal and requesting permission to withdraw from further representation. Appellant has filed a pro se brief with this Court.
The revocation hearing was so summary that the record is insufficient for our review.
We therefore reverse the probation revocation and remand the case for a hearing consistent with the guidelines set forth in Gagnon v. Scarpelli, 411 U. S. 778, 93 S. Ct. 1756, 36 L. Ed. (2d) 656 (1973) and Morrissey v. Brewer, 408 U. S. 471, 92 S. Ct. 2593, 33 L. Ed. (2d) 484 (1972). Counsel’s petition to be relieved is denied.